     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


XAVIER COLLINS JOHNSON                                                     PETITIONER


V.                                         CIVIL ACTION NO. 3:18-CV-392-KHJ-FKB


WARDEN TIMOTHY MORRIS                                                    RESPONDENT


             ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation (“Report”) of United

States Magistrate Judge F. Keith Ball. [25]. For the reasons stated, the Court

adopts this Report’s findings and the recommendation of the Magistrate to dismiss

Petitioner Xavier Collins Johnson’s Amended Petition for Writ of Habeas Corpus.

I.     Facts and Procedural History

       A.     Facts1

       Bobby and Ann Hall, an elderly couple in their seventies, lived in Canton,

Mississippi. Johnson v. State, 235 So. 3d 1404, 1407 (Miss. 2017). In late June 2014,

Mr. Hall woke up early, turned on the coffee pot, and walked outside to retrieve his

newspaper. Id. He remembers none of the events that happened after he walked

outside. Id. Mrs. Hall woke up about 45 minutes later and, after seeing the

newspaper still in the driveway, believed her husband was in the garden. Id. at

1407-08. After getting dressed, she went to the kitchen and picked up her purse. Id.


1The Court’s statement of the facts derives from the record as determined by the
Mississippi Supreme Court.
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 2 of 14




at 1408. Noticing it was lighter than usual, she became suspicious. Id. She walked

outside and discovered Mr. Hall lying in the driveway with a bloody face and her

credit cards scattered around the driveway. Id.

      Paramedics airlifted Mr. Hall to the University of Mississippi Medical

Center, where he was found to have a traumatic brain injury consistent with an

assault. Id. He was in a coma for five weeks and was discharged home three months

after the incident. Id. He can no longer drive and relies on a cane to walk. Id.

      Mrs. Hall reported several fraudulent credit card charges to law enforcement

officials, who eventually arrested Ashley Williams for the charges. Id. Williams first

said that she found the credit card in a crack in her house, but she later admitted

Petitioner Xavier Johnson gave it to her. Id. According to Williams, Johnson told

her it was his girlfriend’s card and requested Williams give him half of any cash she

received from the card. Id.

      Police arrested Johnson in August 2014. A grand jury indicted Johnson in

May 2015 on charges of (1) burglary of a dwelling in violation of Miss. Code Ann.

§ 97-17-23, (2) aggravated assault in violation of Miss. Code Ann. § 97-3-7(2)(a)(i),

and (3) conspiracy to commit credit-card fraud in violation of Miss. Code Ann. § 97-

19-21. Id. The jury also charged Johnson as a habitual offender, subjecting him to

enhanced punishments for his burglary and aggravated-assault charges. Id.

Johnson waived arraignment, and the state court appointed counsel. Id.

      After Johnson was indicted, his grandmother consented to a search of her

house where Johnson resided. Id. Investigators found a pair of black Nike shoes. Id.



                                           2
      Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 3 of 14




A test on these shoes discovered the presence of blood, which DNA analysis

determined belonged to Mr. Hall. Id.

       Johnson’s trial began in November 2015. Mr. Hall testified that Johnson had

visited his house on several occasions and that, the day before the attack, Mr. Hall

had hired Johnson to wash and wax his RV. Id. Johnson planned to return the day

of the assault to finish the job. Id.

       Williams also testified at trial. Id. Along with her testimony about the credit

card, she stated that Johnson borrowed her car the night before the attack and

agreed to take her mother to work that morning at 6:00. Id. She stated he arrived

“looking sweaty and nervous” and was “shaking his right hand.” Id. He then asked

her for baby wipes, which he used to clean blood off the knuckles on his right hand.

Id. Williams noticed blood on Johnson’s right sock and shoe. Id. Johnson disposed of

his socks but put his shoes back on. Id. Williams said Johnson placed Mr. and Mrs.

Hall’s cell phones under her house, and when she questioned him about this, he

responded, “I shouldn’t have done it.” Id. He then told her that, had Mrs. Hall

woken up, he would have “shot her in the head.” Id.

       After closing arguments, Johnson requested the trial court give the jury a

two-theory instruction, which the court denied. Id. The jury convicted Johnson on

all three counts. The court sentenced Johnson to fifty years for the burglary count,

forty years for the aggravated assault count, and five years for the conspiracy to

commit credit-card fraud count, to run consecutively. Id.




                                           3
        Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 4 of 14




        B.      Procedural History

        Johnson filed his original Petition for Writ of Habeas Corpus in June 2018.

[1]. The Magistrate entered a Report and Recommendation finding the Petition to

be a “mixed petition,” containing both grounds exhausted at the state level and

those that had not. [19] at 5. The Report recommended giving Johnson time to

amend his petition and, if he failed to do so, dismissing the petition without

prejudice. Id. at 7. The Court adopted this Report and gave Johnson 14 days to

amend his petition. [20]. Johnson timely amended his Petition, re-urging the

arguments from his original Petition but requesting that the Court omit his

unexhausted argument (Ground Three). [21] at 2-3. These grounds are therefore

before the Court:

   1.        Ground One: Whether the evidence was sufficient to support the breaking

             element of defendant’s burglary conviction, in violation of his due process

             rights under the Fifth and Fourteenth Amendments of the United States

             Constitution, [2] at 1-3;

   2.        Ground Two: Whether the trial judge abused his discretion by failing to

             grant his requested two-theory jury instruction, in violation of his due

             process rights under the Fifth and Fourteenth Amendments of the United

             States Constitution, id. at 3-4;

   3.        Ground Four: Whether petitioner’s speedy-trial rights were violated,

             pursuant to his due process rights as found in the Fifth and Fourteenth

             Amendments of the United States Constitution, id. at 10-11;



                                                4
           Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 5 of 14




      4.      Ground Five: Whether the indictment is void for failure to charge

              defendant with an essential element of the statute and/or crime, and

              whether the statutes are vague, ambiguous, or unconstitutional as

              applied, Id. at 12;

      5.      Ground Six: Whether Petitioner was denied his due process right to an

              initial appearance according to Rule 6.03 of the Mississippi Uniform Rules

              of Circuit and County Court Practice, id.; and

      6.      Ground Seven: Whether Petitioner was denied his due process right to an

              arraignment according to Rule 8.01 of the Mississippi Uniform Rules of

              Circuit and County Court Practice. Id.

           In his Report, the Magistrate addressed each of these grounds in detail and

found Johnson was not entitled to habeas relief. [25] at 6-16. After receiving

multiple extensions, Johnson filed his Objections and disputes the Magistrate’s

findings. [30]. Respondent Warden Timothy Morris responded a week later. [31].

II.        Standard

           The Court reviews de novo the portions of the Magistrate’s Report to which

Johnson objects, 28 U.S.C. § 636(b)(1), while the remaining portions are subject to a

“clearly erroneous, abuse of discretion and contrary to law” standard of review.

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). The Court is not

“required to reiterate the findings and conclusions of the magistrate judge.”

Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993) (citing Nettles v. Wainwright,

677 F.2d 404, 406-07 (5th Cir. Unit B 1982)). But the Court need not consider



                                              5
       Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 6 of 14




“[f]rivolous, conclusive or general objections.” Battle v. U.S. Parole Comm’n, 834

F.2d 419, 421 (5th Cir. 1987) (quoting Nettles, 677 F.2d at 410 n.8). Johnson cannot

“raise a factual objection by merely re-urging arguments contained in the original

petition.” Edmond v. Collins, 8 F.3d 290, 293 n.7 (5th Cir. 1993) (citing Smith v.

Collins, 964 F.2d 483, 485 (5th Cir. 1992)).

III.   Analysis

       Johnson objects to all the Magistrate’s findings and requests an evidentiary

hearing. He also maintains that any dismissal should be without prejudice. [30] at

1-8. The Court addresses each argument in turn.

       A.    Dismissal with Prejudice

       Johnson argues the Court should dismiss his Petition without prejudice

because the Magistrate’s previous Report recommended dismissal without prejudice

if Johnson failed to amend his petition. [30] at 1. The Magistrate’s previous Report,

however, recommended dismissal on a procedural defect—the filing of a mixed

petition—and such dismissal would not have been an adjudication on the merits. Id.

at 5-7. The current Report recommends dismissal because Johnson’s grounds fail on

the merits. [25] at 6-17. Such a dismissal is an adjudication on the merits and

should be with prejudice.

       B.    Ground One

       In his Objections to the Magistrate’s findings on Ground One, Johnson

merely re-urges the same arguments from his Amended Petition. [2] at 1-3; [21]. He

maintains there is insufficient evidence to support his burglary charge because



                                           6
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 7 of 14




there is no evidence establishing Mr. Hall closed the door on his way to collect the

newspaper or that Johnson broke into the home. [30] at 1-2. Johnson contends the

Magistrate’s finding that Johnson removed “an obstacle—Mr. Hall—to gain

entrance to the home” is not supported by the evidence because Mr. Hall cannot

remember anything after walking outside. [30] at 2.

      Johnson ignores the following evidence from which an inference can be drawn

that Johnson attacked Mr. Hall to remove him as an obstacle to enter the house and

that Johnson actually entered the house: Mr. Hall’s bloody and unconscious body

lying in the driveway, the credit cards from Mrs. Hall’s purse in the kitchen found

in the driveway, Williams’ testimony that Johnson gave her Mrs. Hall’s credit card,

the blood Williams testified was on Johnson’s hand, sock, and shoe the morning of

the attack, and Mr. Hall’s blood found on a shoe matching Williams’ description and

belonging to Johnson. Johnson, 235 So. 3d at 1408. This is sufficient evidence for a

reasonable jury to find Johnson used force against Mr. Hall to gain entry to his

house. The Court therefore adopts the Magistrate’s findings on Ground One.

      C.     Ground Two

      On Ground Two, the Magistrate noted that the Mississippi Supreme Court

found that “Johnson failed to use the evidence to present a second competing theory.

He merely maintained that he did not commit the crime.” [25] at 10 (quoting

Johnson, 235 So. 3d at 1413). The Magistrate found Johnson had no right to relief

on this ground because he could not show the trial court’s refusal to give a two-

theory jury instruction “so infected the entire trial that the resulting conviction



                                           7
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 8 of 14




violates due process.” Id. at 10-11. The Report specifically points to Johnson’s

failure to advance a second, competing theory at trial and the Mississippi Supreme

Court’s recounting of the evidence establishing his guilt. Id.

      The Court is unsure of what second theory Johnson alludes to in his

Objections. He references blood found on his shoe not belonging to Mr. Hall and

Williams’ previous lies. [30] at 3. There is no indication that Johnson did not have a

chance to cross-examine Williams on her previous statements, and DNA proved the

blood on Johnson’s shoe belonged to Mr. Hall. Johnson, 235 So. 3d at 1408. Without

further argument about how the failure to give a two-theory jury instruction “so

infected the entire trial that the resulting conviction violates due process,”

Henderson v. Kibbe, 431 U.S. 154-155 (1977) (citations omitted), the Court

overrules Johnson’s Objections and adopts the Magistrate’s finding on Ground Two.

      D.     Ground Four

      Johnson objects to the Magistrate’s findings on his speedy trial ground on the

reasons for the delay, whether he asserted his right, and whether he was

prejudiced. [30] at 5-6. The Supreme Court has identified four factors that govern

the analysis of a potential violation of a defendant’s right to a speedy trial: (1) the

length of the delay, (2) the reason for the delay, (3) the accused’s assertion of the

right to a speedy trial, and (4) prejudice to the accused. Barker v. Wingo, 407 U.S.

514, 530-533. The Magistrate found the Mississippi Supreme Court did not err in

holding the State did not deliberately delay Johnson’s trial. [25] at 13 (citing

Johnson, 235 So. 3d at 1417). He found no evidence in the record that Johnson


                                            8
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 9 of 14




asserted his right to a speedy trial. Id. And the Magistrate found there was no error

in the Mississippi court’s finding that the record was “void of any inference that

evidence was lost, witnesses died or evidence went stale.” Id. at 14 (citing Johnson,

235 So. 3d at 1418).

      Johnson misunderstands the Magistrate’s holding on the reasons for the

delay. He insists the delay was the State’s fault. [30] at 5. The Magistrate, however,

found only that the delay was not deliberate, not that the State did not cause the

delay. [25] at 13. He also noted the Mississippi Supreme Court found Johnson never

objected to the continuance. Id. The Court adopts the Magistrate’s finding that the

state court’s application of this Barker factor was not unreasonable. Id.

      As to the assertion of his right, Johnson tries to introduce a document

purporting to assert his right to a speedy trial dated January 1, 2015. [30-1] at 8.

This document was not presented to the Magistrate, and there is nothing on the

document that proves it was filed with the state court. This document is not

included in the record nor does it bear any filing stamp. In any event, “issues raised

for the first time in objections to the report of a magistrate judge are not properly

before the district judge.” Finley v. Johnson, 243 F.3d 215, 219 n.3 (5th Cir. 2001)

(citing United States v. Armstrong, 951 F.2d 626, 630 (5th Cir. 1992)). The Court

therefore adopts the findings of the Magistrate on this factor.

      Likewise, Johnson’s first-time assertion of a lost witness caused by the trial

delay is not before the Court. Johnson claims he was prejudiced because a witness

in the chain-of-custody for the blood found on his shoes could not be located because



                                           9
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 10 of 14




of the delay. [30] at 6. Johnson did not raise this before the Magistrate, so the Court

will not consider it now. See Finley, 243 F.3d at 219 n.3 (citing Armstrong, 951 F.2d

at 630). The Court adopts the Magistrate finding on this Barker factor.

      Finding none of Johnson’s Objections have merit, the Court adopts the

Magistrate’s finding on Ground Four of his Amended Petition.

      E.     Ground Five

      Ground Five in Johnson’s Petition states only: “Whether the indictment is

void due to failure to charge defendant with an essential element of the statue [sic]

and/or crime, and whether the statues [sic] are vague, ambiguous or

unconstitutional as applied : (Defendant “omitts” [sic] ground five argument.)” [2] at

12. The Magistrate found this “conclusory” allegation to be insufficient to warrant

habeas relief. [25] at 15 (citing Tugle v. Epps, No. 4:13-cv-12-SA-DAS, 2013 WL

1891291, at *8 (N.D. Miss. May 6, 2013)). The Magistrate also noted that federal

habeas relief is only available where “the indictment is so flawed that the trial court

had no jurisdiction.” Id. (citing Evans v. Cain, 577 F.3d 620, 625 (5th Cir. 2009)).

      In his Objections, Johnson presents arguments not presented to the

Magistrate in his original filings. [30] at 6-7. As stated above, “issues raised for the

first time in objections to the report of a magistrate judge are not properly before

the district judge.” Finley, 243 F.3d at 219 n.3 (citing Armstrong, 951 F.2d at 630).

Further, many of Johnson’s arguments focus on the breaking element of his

burglary charge and conspiracy to commit credit card fraud charge, arguing the

evidence is not such that a grand jury could indict on this element. [30] at 7. This



                                           10
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 11 of 14




type of sufficiency-of-the-evidence claim does not exist for grand jury proceedings.

See Costello v. United States, 350 U.S. 359, 362 (1956) (“[N]either the Fifth

Amendment nor any other constitutional provision prescribes the kind of evidence

upon which grand juries must act.”).

      Reviewing the indictment, the Court agrees with the Magistrate’s Report

that “it referenced the appropriate statutes such that Johnson was given clear

notice of the elements of the crimes and the charges levied against him.” [25] at 15.

The Court therefore adopts the findings of the Report on Ground Five.

      F.     Grounds Six and Seven

      In Grounds Six and Seven of Johnson’s Amended Petition, he argues that he

was denied due process for his initial appearance and arraignment under the

Mississippi Uniform Rules of Circuit and County Court Practice. [2] at 12; [21]. The

Mississippi Supreme Court declined to review Johnson’s argument as to his initial

appearance because he failed to raise it at trial. Johnson, 235 So. 3d at 1415. It

further found a similar bar to his arraignment argument but also held there was no

plain error because the record showed that Johnson waived arraignment. Id. at

1416. As the Magistrate found, then, Johnson defaulted any federal claims for his

initial appearance and arraignment “pursuant to an independent and adequate

state procedural rule” because “Mississippi state courts consistently and regularly

apply the bar imposed for failure to raise issues at trial, i.e., the contemporaneous

objection rule.” [25] at 16 (citations omitted). In such cases, habeas relief is barred

“unless the prisoner can demonstrate cause for the default and actual prejudice as a



                                           11
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 12 of 14




result of the alleged violation of federal law, or demonstrate that failure to consider

the claims will result in a fundamental miscarriage of justice.” Coleman v.

Thompson, 501 U.S. 722, 750 (1991).

      The Magistrate found, and the Court agrees, that Johnson “made no

allegation or argument in his habeas petition that the procedural bars relied upon

by the state court were inadequate to support the rejection of these claims” and has

failure to show “actual prejudice as a result of the alleged constitutional violations,

or that failure to address the merits of these claims will result in a miscarriage of

justice.” [25] at 16. Johnson argues in his Objections that applying the

contemporaneous objection rule violated his federal rights because “at the trial

court level[,] a defendant is mute to the lower court and is not allowed to speak to

the court and such is actual prejudice as a result of the federal violation and is a

miscarriage of justice.” [30] at 8. Not only is this a conclusive objection the Court

need not consider, but Johnson never raised it to the Magistrate for consideration

and is therefore not properly before the Court. See Battle, 834 F.2d at 421 (quoting

Nettles, 677 F.2d at 410 n.8) (holding that the Court need not consider “[f]rivolous,

conclusive or general objections”); Finley, 243 F.3d at 219 n.3 (citing Armstrong, 951

F.2d at 630) (“[I]ssues raised for the first time in objections to the report of a

magistrate judge are not properly before the district judge.”).

      Johnson then deviates once more into a discussion about the delay of his trial

and the blood found on his shoes at his grandmother’s house. [30] at 8. These

arguments do not show the state procedural bar requiring contemporaneous



                                            12
     Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 13 of 14




objections violated Johnson’s federal rights or led to a fundamental miscarriage of

justice. And Johnson also failed to present these arguments to the Magistrate,

meaning they are not properly before the Court. Finley, 243 F.3d at 219 n.3 (citing

Armstrong, 951 F.2d at 630).

      Finding the Magistrate correct that Grounds Six and Seven are procedurally

barred, the Court adopts the findings of the Report and denies relief as to these

grounds.

      G.     Evidentiary Hearing

      Though Johnson generally states the Court should not dismiss his Petition

“without the Petitioner being afforded a [sic] evidentiary hearing” because it “would

be a grave miscarriage of justice,” he offers no further arguments about why an

evidentiary hearing is available in this case. [30] at 8. Under 28 U.S.C. § 2254(e),

the Court may not hold an evidentiary hearing unless the record is not sufficiently

developed in the state court proceedings and

      (A)    the claim relies on—

             (i)    a new rule of constitutional law, made retroactive to cases on
                    collateral review by the Supreme Court, that was previously
                    unavailable; or

             (ii)   a factual predicate that could not have been previously
                    discovered through the exercise of due diligence; and

      (B)    the facts underlying the claim would be sufficient to establish by clear
             and convincing evidence that but for constitutional error, no
             reasonable factfinder would have found the applicant guilty of the
             underlying offense.




                                          13
      Case 3:18-cv-00392-KHJ-FKB Document 32 Filed 07/27/21 Page 14 of 14




28 U.S.C. § 2254(e)(2). None of Johnson’s grounds for habeas relief rely on new rules

of constitutional law or factual predicates not previously available. So the Court

cannot hold an evidentiary hearing on any of his grounds. Id.

IV.    Conclusion

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [25] of United States Magistrate Judge F. Keith Ball, entered in

this cause should be, and the same is, adopted as the findings of this Court.

       IT IS, FURTHER, ORDERED AND ADJUDGED that the Amended Petition

[21] is DENIED, and this case is DISMISSED WITH PREJUDICE.

       A separate Final Judgment will issue this day.

       SO ORDERED, this the 27th day of July, 2021.

                                               s/ Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE




                                          14
